Citation Nr: 1108494	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1961 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disorder.  He contends that his current back disorder is related to an in-service injury and back strain in service.  The service treatment records show that his back was evaluated as normal at service entry.  In November 1960, the Veteran was treated for back strain.  Upon examination at separation from service in December 1960, the Veteran was not noted to have any abnormalities, but within a few days of separation he filed a claim of service connection for back disability.

In January 1961 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran complained of a back injury due to heavy lifting in 1960.  He stated that his back did not bother him unless he lifted something heavy.  If he lifted something heavy he experienced pain in the left lumbar area.  Examination of the back revealed very poor posture with exaggeration of dorsal kyphosis and lumbar lordosis.  There was no tenderness, muscle spasm, or guarding.  Flexion, extension, and side bending of the trunk were normal.  Deep tendon reflexes were normal.  The length and circumference of the extremities was equal.  Straight leg raising and Patrick's test were negative.  There were no sensory changes.  Examination of the back in the prone position revealed no tenderness.  X-ray examination of the back revealed mild depression deformity of the superior endplate of L1, suggesting the result of an old injury, associated with mild narrowing of the interspace between T12 and L1 and with roughening involving the opposing endplates.  There was mild scoliosis with convexity to the left and both sacro-iliac joints were within normal limits.  The examiner diagnosed the Veteran with postural or mechanical backache and no general medical diagnosis.

The RO denied service connection in a February 1961 rating decision and notified him of the determination later that month.  Although the Veteran filed a Notice of Disagreement with VA in March 1961, a Statement of the Case was not issued to him until December 2008, shortly after he was afforded a VA C&P spine examination.  The December 2008 VA examiner discussed the Veteran's service treatment records and the January 1961 VA examination report.  The Veteran reported that he had back pain for the prior 30 years.  He had difficulty bending and could not do any lifting.  Physical examination of the back revealed scoliosis and slight tenderness in the lumbar area.  He had forward flexion to 50 degrees limited by pain, backward extension to 15 degrees limited by pain, lateral flexion to 20 degree, bilaterally, limited by pain, and rotation to 25 degrees, bilaterally, limited by pain.  There was no loss in range of motion due to pain fatigue, weakness, or incoordination.  Deep tendon reflexes were absent, bilaterally, in the ankles.  The examiner noted that he felt that the lack of reflexes was due to age and not to a neurological abnormality.  An x-ray of the lumbar spine revealed degenerative and posttraumatic changes.  The x-ray revealed minimal forward subluxation of L4 on L5 most likely secondary to degenerative changes in the posterior elements, disc narrowing at the T12/L1 level and a minimal compression fracture of the body of L1 that was noted to be probably old, disc spaces otherwise unremarkable, and no acute fractures.  An x-ray of the thoracic spine revealed mild changes of the DISH, no fractures, mildly osteoporotic bones, and mild thoracic scoliosis convexity to the right.  The examiner diagnosed the Veteran as having degenerative change of the thoracolumbar spine with scoliosis.  He opined that after reviewing the claims file, service medical records, and the electronic medical records, it was less likely than not that the Veteran's current back problem was related to his in service back strain.  However, the examiner did not provide any rationale for his opinion.

Here, the Veteran has reported having back problems since service and the examiner did not provide any rationale for his opinion.  As such, the Board finds the examination to be inadequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.). 

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The Veteran has reported that he has received treatment at the Fort Root, Arkansas, VA medical facility.  Here, especially in light of the length of the appellate period, the Board finds that attempts must be made to obtain any outstanding VA records.  On remand, the RO must ensure that all pertinent VA treatment records dated since December 1960, to include records of inpatient treatment dated in 1968, are associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran indicated in a statement dated in January 2011 that the Social Security Administration (SSA) contained relevant records regarding his claim.  The record does not show that any SSA records have been obtained.  As SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including records of inpatient treatment dated in 1968 and all pertinent VA and private medical records, dated since December 1960.

2.  Obtain treatment records pertaining to the Veteran from Fort Root, Arkansas.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Inform the Veteran that he may submit lay or medical evidence showing that he has had back problems since service, including in the form of lay statements based on observations by another person, such a friend, family member, fellow service member or co-worker.  

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology since service and the prior VA examination reports.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any back disorder found to be present is related to or had its onset during service, and particularly, to his in-service back strain.  The rationale for all opinions expressed should be set forth in a legible report.  

6.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

